DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (2010/0249287).
 	Schmidt discloses a flame retardant composition comprising the following components expressed as wt% relative to the total weight of the flame retardant composition unless denoted otherwise:
	(A) 30 to 80 wt% of a thermoplastic copolyester elastomer (i) ([0050]) comprising:
		(a1) 30 to 80 wt%, based on total weight of the thermoplastic copolyester elastomer, of first monomeric units derived from a dimerised fatty acid ([0038]-[0039]), and
		(a2) second monomeric units derived from dicarboxylic or at least one diol ([0021]).
	(B) 5 wt% to 25 wt% of a polymer ([0049]-[0050], 75 wt% of copolyester elastomer and 25 wt% of other polymer or 95 wt% of copolyester and 5 wt% of other polymer);
	(C) 0 wt% to 40 wt%;
	(D) 0 wt% to 20 wt% of a nitrogen containing flame retardant synergist ([0058]);
	(E) 0 wt% to 5 wt%;
	(F) 0 wt% to 10 wt% of additives ([0064]-[0065]); and 
	(G) 0 wt% to 10 wt%, wherein the total amounts of the components (A)-(G) add up to 100%.
 	Schmidt also discloses that component (B) and component (D) are present in a weight ratio (B/D) in a range of 9:1 to 2:9 (re claim 10); components (B), (D), and (E) are present in a total weight of 20-30 wt%, relative to the total weight of the flame retardant composition (re claims 15 and 16); and an insulated wire for use in electronic equipment comprising an electrically conductive core and an insulating layer or an insulating jacket formed of the flame retardant composition according to claim 1 surrounding the conductive core ([0096]) (re claim 17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Klatt et al. (6538054).
 	Schmidt discloses the invention substantially as claimed including:
35 wt% to 50 wt% of the component (A); 10 wt% to 20 wt% of the component (B); and 5 wt% to 15 wt% of the component (D) (re claim 4), wherein the weight ratio of the component (B) to the component (D) is 3:1 (re claim 5).  
 	Schmidt does not disclose the composition comprising at least 15 wt% or 20 wt% to 35 wt%, based on total weight of the composition, component (C) which is a styrenic block copolymer (re claims 3 and 4).  Klatt et al. discloses a flame retardant composition comprising at least 15 wt%, based on total weight of the composition, a styrenic block copolymer (col. 7, lines 49-55).  It would have been obvious to one skilled in the art to include a styrenic block copolymer, known as impact modifier, as taught by Klatt et al. in the composition of Schmidt to improve the physical properties of the composition.

Claims 1 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (9545888) in view of Schmidt.
 	Ito et al. discloses an insulated wire, which is a bipolar wire (30), consisting of two conductive cores and two insulating layers (321/421) each surrounding one of the cores; and a connection cable comprising the insulated wire and two connection elements (43/44) for connecting the cable to electronic equipment.  It is noted that since the connection cable of Ito et al. comprises structure and material as claimed, it can be a mobile phone charger cable or computer accessory connection cable.  Ito et al. does not disclose the insulating layers formed of the flame retardant composition as claimed in claim 1.  Schmidt discloses a flame retardant composition as claimed in claim 1.  It would have been obvious to one skilled in the art to use the flame retardant composition taught by Schmidt for the insulating layers of Ito et al. to provide the insulated wire with flame retardancy.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847